COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                      ORDER OF ABATEMENT

Appellate case name:       In the Interest of S.A.W

Appellate case number:     01-22-00320-CV

Trial court case number: 2020-46728

Trial court:               507th District Court of Harris County

        Appellant’s brief was due on June 21, 2022. On June 28, 2022, the Clerk of this Court
notified appellant’s counsel that the time to file appellant’s brief had expired and requested a
response. On July 5, 2022, appellant’s counsel filed a motion requesting an extension of 30 days
to file appellant’s brief. Our Court granted appellant’s motion and extended the time to file
appellant’s brief to July 21, 2022. To date, however, appellant’s counsel has not filed a brief.
       Because this is a termination appeal, this Court is required to dispose of this appeal within
180 days of the date the notice of appeal is filed, so far as reasonably possible. See TEX. ST. JUD.
ADMIN. R. 6.2(a). Here, the 180-day compliance deadline is set for September 30, 2022.
        Accordingly, the Court sua sponte abates this appeal for the trial court to hold a hearing
and appellant’s appointed counsel, Julie A. Ketterman, is required to show cause why she should
not be relieved of her duties after a finding of good cause is rendered by the court on the record
and, if so, to enter orders withdrawing counsel and appointing new counsel. See TEX. FAM. CODE
§ 107.016(2); In re M.V.G., 285 S.W.3d 573, 575–76 (Tex. App.—Waco 2009, order). Any
hearing shall be conducted within 10 days of the date of this Order. The trial court clerk shall file
a supplemental clerk’s record containing the trial court’s orders within 15 days of the date of this
Order. If a hearing is held, the court reporter shall file a supplemental reporter’s record within 15
days of the date of this Order.
        The appeal is abated, treated as a closed case, and removed from this Court’s active docket.
The appeal will be reinstated on this Court’s active docket when the supplemental clerk’s and
reporter’s records, if any, that comply with this Order are filed with this Court.
       It is so ORDERED.

Judge’s signature: _____/s/ Sarah B. Landau___________
                                Acting individually

Date: ____August 5, 2022____